          Case 3:21-cv-00350-YY         Document 12       Filed 04/15/21     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION




 MICHAEL RAY SWANSON,

                        Plaintiff,                                         No. 3:21-cv-00350-YY

         V.
                                                                         OPINION AND ORDER
 UNITED STATES,

                        Defendant.



MOSMAN,J.,

       On March 15, 2021, Magistrate Judge Youlee Yim You issued her Findings and

Recommendation ("F. & R.") [ECF 6]. In her F. & R., Judge You recommends that I dismiss this

case with prejudice. Plaintiff filed an Amended Complaint and Objections [ECF 8]. He also filed

a document titled "Responses" [ECF 10], along with Supplemental Objections [ECF 11]. Upon

review of Judge You's F. & R. and Plaintiffs subsequent filings, I agree with Judge You's

recommendation, and I ADOPT Judge You's F. & R. as my own opinion.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any paiiy may

file written objections. The comi is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo dete1mination regarding those portions of the report or specified findings or
1 - OPINION AND ORDER
         Case 3:21-cv-00350-YY          Document 12       Filed 04/15/21     Page 2 of 2




recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F. & R. to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F. & R.

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F. & R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review, I ADOPT Judge You's F. & R. [ECF 6] as my own opinion and DISMISS

this case with prejudice. All other pending motions are DENIED as moot.

       IT IS SO ORDERED.

       DATED this




2 - OPINION AND ORDER
